EXAMINER’S AMENDMENT
Claims 1-11, 16-17, 19 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 5, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant canceled claims 2 and 17 in their amendment filed on October 7, 2020.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. John Emanuele, Ph.D. on February 25, 2021.
The application has been amended as follows: 

In Claim 7, line 2, insert --- diblock --- between “the” and “copolymer”.
In Claim 12, lines 1-3, replace “of enterally or topically administering the polymersome defined in claim 1, or a composition comprising the polymersome and at least one pharmaceutically acceptable excipient, to a subject in need thereof.” with the following:
--- treating an ammonia or ammonia methylated analog-associated disease or disorder, or a symptom thereof, comprising a step of administering to a subject in need thereof, a composition comprising a polymersome comprising:
(a) a membrane, which comprises a diblock copolymer of poly(styrene) (PS) and poly(ethylene oxide) (PEO), wherein the PS/PEO molecular weight ratio is from 1.3 to 3.8, and (b) a core which encloses an acid, wherein the composition optionally includes at least one pharmaceutically acceptable excipient. ---.
Cancel Claim 13.
In Claim 14, line 2, change “block” to --- diblock ---.
In Claim 14, lines 2-3, delete “, preferably a water-immiscible or partially water-miscible organic solvent,”.
In Claim 14, line 3, insert --- diblock --- between “a” and “copolymer-containing”.
In Claim 14, line 4, insert --- diblock --- between “the” and “copolymer-containing”.
In Claim 14, on the last line, change “solvent.” to --- solvent, wherein the organic solvent is optionally water immiscible or partially water miscible. ---.
In Claim 18, line 1, change “claim 13,” to --- claim 12, ---.
In Claim 19, lines 1-2, change “from 1.3 to 3.0” to --- 1.3 or higher and lower than 3.1 ---.
Add new claims 21 and 22 shown below:
--- 21.		The method of claim 12, where the administrating step is performed enterally. ---.
--- 22.		The method of claim 12, where the administrating step is performed topically. ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of applicant’s argument in REMAKRS filed on October 7, 2020 and Leroux’s 132 Declaration, previous 103 rejection on claims 1-11, 16 and 17 over Leroux et al’802 in view of Beller et al’606 and Men et al (Polymer Chemistry, vol.7(24), pg.3941-4128 (2016)) is hereby withdrawn.  (i) Applicant argues that Men et al only refers to the effect of the molecular weight (i.e., size) of the amphiphilic polymers on vesicle stability and permeability of the polymersome membrane and that such passage from Men et al is silent on the effect of the molecular weight ratio of the polymers forming the copolymer, let alone the Mw ratio of PS and PEO.  Thus, applicant argues that there is no suggestion in Men et al to adjust the Mw ratio of PS and PEO to modulate the stability and permeability of the polymersome membrane.  The Examiner agrees with applicant’s such argument.  Besides, as shown by applicant’s calculation based on Table 1 of Men et al, the polymersomes used in Men et al have PS/PEO Mw ratios of about 8.4, 10.8, 12.1 or 14.2.  Thus, as argued by applicant, one skilled in the art would not be motivated to arrive at the claimed PS/PEO Mw ratio of 1.3-3.8 based on the teaching of Men et al (applicant argues that without any evidence in Men et al that the Mw ratio of PS and PEO is a parameter that affect the ability of polymersomes to sequester ammonia or its methylated analog under simulated gastrointestinal conditions, one skilled in the art would not be motivated to optimize this parameter).  (ii) Also, as argued by applicant (see the last two paragraphs on pg.10 and the first paragraph on pg.11 of applicant’s REMAKRS), it is the Examiner’s position that applicant has shown (through Example 5, Figure 5, Examples 6-8, Figures 6-8 and Paragraphs 11 and 12 of the Declaration) the criticality of the claimed range of 1.3-3.8 for the PS/PEO Mw ratio in terms of a superior capacity to uptake ammonia under variable simulated gastrointestinal conditions relative to polymersomes having a membrane made of diblock copolymers in which the PS/PEO Mw ratio is outside the claimed range.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 25, 2021